Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 04/22/2022 is acknowledged.
3.	Claims 36-39, 41-43, 45-50 and 52-56 are pending and under consideration.
4.	Applicant’s IDS document filed on 04/22/2022 has been considered.  
5.	Applicant’s amendments and response are sufficient to overcome the outstanding rejections set forth in the Office Action mailed on 12/24/2021.	
6.	Claims 36-39, 41-43, 45-50 and 52-56 are allowed.
7.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
July 30, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644